ON MOTION
RADER, Circuit Judge.

.ORDER

Washington International Insurance Co. moves for reconsideration of the court’s September 6, 2001 order dismissing its appeal for failure to file an opening brief. Washington International moves for an extension of time to file its brief. The United States responds, taking no position on either the request for reinstatement or the motion for an enlargement of time.
Upon consideration thereof,
Accordingly,
IT IS ORDERED THAT:
(1) Washington International’s motion for reconsideration is granted. The dis*919missal order is vacated, the mandate is recalled, and the appeal is reinstated.
(2) Washington International’s motion for an extension of time is granted. Washington National’s opening brief is due within 14 days of the date of filing of this order.